DETAILED ACTION
1.	The communication is in response to the application received 02/23/2021, wherein claims 1-22 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 15, and 21 are objected to because of the following informalities: support for the limitation “a quantitatively characterized relationship” appears to referenced in ¶0030 of the filed specification. Please confirm.
5.	Claim 21 is objected to because of the following informalities: the limitation “a first quantitatively characterized relationship” and “a second quantitatively characterized relationship” can be construed in two ways. One where both relationships are different from each other and the other where both relationships could be the same.  Please clarify and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites the limitation phrase “wherein an optical path of the image sensor nominally follows a radius of the rotatable shaft at a point of impingement on the surface of the rotatable shaft”, (emphasis added). Although the specification (e.g. ¶0026) mentions “nominally follow a radius of the rotatable shaft at a point of impingement”, the specification does not provide further clarity as to what this exactly means. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean “nominally follows points on a surface of the rotatable shaft” since any point on the surface will be a radial point.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al CN10264516A (See English translation), in view of Masa US 2013/0015338 A1, and in further view of Zhong et al. US 2019/0041420 A1, hereinafter referred to as Huang, Masa, and Zhong, respectively.
Regarding claim 1, Huang discloses “A non-contact sensor [¶0004 teaches a non-contact measurement for measuring rotation angle of a rotor] comprising: an image sensor [¶0008 describes an area array CCD camera] configured to capture image data of a portion of a surface of a rotatable shaft [See ¶0011 regarding a rotating motor rotor that is to be imaged at its end face (i.e. a portion)]; and an electronic control unit communicatively coupled to the image sensor [¶0004 showsDSP642 and FPGA chip that can process and calculate the captured images quickly and accurately. Also reference ¶0030], the electronic control unit configured to: receive image data from the image sensor [Same as above] and store the image data in a memory component of the electronic control unit [Huang’s processing hardware in ¶0004 and 0030 are examples of computing means which are known to contain memory for data storage. See Zhong below for added support], the image data comprising a plurality of image frames [¶0012 discloses capturing two adjacent end face images of the motor rotor separated by an interval time. Also see Zhong below for support], determine a transformation in image space between one or more surface features that appear in a first frame of the image data and the same one or more surface features that appear in a second frame of the image data [The disclosed image phase correlation method (¶0002) finds the translation offset between corresponding points of captured images. Also see Zhong below for support] determine a rotational position of the rotatable shaft at a time of capture of the second frame of the image data based on the transformation [After converting images to log-polar coordinates, image phase correlation can be employed for determining rotational differences between images. ¶0012 describes calculating rotation angle of rotor, then finds its position based on the images] and a quantitatively characterized relationship between image space and object space [Huang does not ‘explicitly’ disclose the foregoing, however, a “quantitatively characterized relationship” can be interpreted given its BRI as the corresponding camera calibration parameters (e.g. characterizing lens of Huang’s camera - ¶0009). See Masa below for support], and store the rotational position of the rotatable shaft at the time of capture of the second frame of the image data in the memory component of the electronic control unit.”  [Huang does not explicitly disclose subsequent steps after determining the rotation angle and position of rotor; however, storing the determined data in memory is within the level of skill in the art. See Zhong below for added support]  By Huang’s teachings above, a rotor’s angular position can be determined via non-contact sensing by employing a phase correlation algorithm on captured images. Since calibrating a camera and/or detector is needed for imaging and identifying objects, it is understood the CCD camera of Huang must have been calibrated prior to performing the disclosed algorithm. For direct support of the foregoing, Masa from the same or similar field of endeavor is brought in.  Specifically Masa teaches using a calibrated sensor 4 for imaging and outputting the angular position of rotating element 1 such as a shaft. [See ¶0116 and Fig. 1 (¶0061) of Masa for support]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang for detecting motor rotor position via image phase correlation, to add the teachings of Masa as above for explicitly illustrating the need for a calibrated imaging sensor to derive a reliable angular position of a rotating shaft with very high accuracy (¶0002).
Although Huang and Masa collectively disclose optical sensing methods for measuring the angular position of a rotating element, they do not explicitly address storing “the rotational position of the rotatable shaft at the time of capture of the second frame of the image data in the memory component of the electronic control unit.”  Zhong on the other hand from the same or similar field of endeavor suggests the foregoing features. [¶0008-0019 teach a computer 1 (Fig. 1) that can store and process fringe pattern signals from the high speed image acquisition. Moreover, the derived rotational angles and speeds of the measured shaft can be used for further analysis/processing; hence, the derived data is understood to be stored] Further, Zhong is also found to disclose “the image data comprising a plurality of image frames” [See ¶0003 regarding non-contact vision based measurement techniques which employ a plurality of image frames], determine a transformation in image space between one or more surface features that appear in a first frame of the image data and the same one or more surface features that appear in a second frame of the image data” [¶0003 also discloses a feature matching algorithm to obtain the rotational information between two different image frames] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang and Masa for detecting the angular position of a rotating element, to add the vision-based technique of Zhong that allows for an accurate, simple and efficient non-contact rotational speed measurement device which can achieve real-time measurements of rotational angle and rotational speed without increasing the hardware cost of the measurement system (¶0004).
Regarding claim 2, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang further discloses “wherein the second frame of the image data is captured during a revolution of the rotatable shaft subsequent to the revolution during which the first frame of the image data is captured.”  [¶0012 discloses capturing two adjacent end face images of the motor rotor separated by an interval time; hence, during said interval of time, there will be an angle of rotation of the rotor. Note that Zhong similarly discloses the foregoing features via ¶0003]
Regarding claim 3, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang however does not explicitly teach “further comprising: an illuminating device configured to obliquely illuminate the surface of the rotatable shaft, wherein the image sensor is configured to capture image data from a portion of the illuminated surface of the rotatable shaft.”  Masa on the other hand from the same or similar field of endeavor teaches the foregoing. [See the light sources of Figs. 2-4 where mobile source 2a for example turns in tilted planes relative to rotation axis A of rotating element 1(¶0068-0072). The interaction between the light rays and the imaging sensor 4 depend on the angular position of the rotating shaft (abstract)] The motivation for combining Huang and Masa been discussed in connection with claim 1, above. 
Regarding claim 7, Huang, Masa, and Zhong teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Huang does not disclose claim 7 however Masa from the same or similar field of endeavor teaches “wherein the illuminating device obliquely illuminates the surface of the rotatable shaft [See light sources of Figs. 2-4 where mobile source 2a turns in tilted planes relative to rotation axis A of rotating element 1(¶0068-0072). Interaction between the light rays and imaging sensor 4 depend on angular position of rotating shaft (abstract)] via one or more optical elements forming an optical path for light emitted from the illuminating device to the surface of the rotatable shaft [Note, for e.g. optical element 6 (i.e. mirror) in Fig. 2], wherein the one or more optical elements comprise at least one of an aspheric refractive lens element, a bi-convex or plano- convex spherical refractive lens element, or a mirror element”  [Same as above] The motivation for combining Huang and Masa been discussed in connection with claim 1, above. 
Regarding claim 8, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang further discloses “wherein the electronic control unit is further configured to: calculate a rotational speed of the rotatable shaft [See ¶0030, i.e., data obtained from Huang’s operation is sent to the DSP peak search and velocity calculation module for the final angle and velocity calculation. Also reference Zhong below for support] based on a rotational distance the rotatable shaft traverses between the rotational position of the rotatable shaft at the time of capture of the first frame of the image [Since ¶0012 of Huang discloses capturing two adjacent end face images of the motor rotor separated by an interval time, said rotor will have rotated by a certain amount during that time. Also see Zhong below for support], and an elapsed amount of time between the time of capture of the first frame of the image data and the time of capture of the second frame of the image data [See Huang’s interval of time above], and store the rotational speed in the memory component of the electronic control unit”  [Huang and Masa do not disclose storing derived rotational information in memory. See Zhong below for support]
Although Huang discloses the foregoing elements, Huang and Masa are not explicit with respect to “and store the rotational speed in the memory component of the electronic control unit” Zhong on the other hand from the same or similar field of endeavor teaches the foregoing.[¶0008-0019 teach a computer 1 (Fig. 1) that can store and process fringe pattern signals from the high speed image acquisition. Moreover, the derived rotational angles and speeds of the measured shaft can be used for further analysis/processing; hence, the derived data is understood to be stored]. Zhong also further discloses determining angular speeds of a rotating shaft. [See ¶0051 for example] The motivation for combining Huang, Masa, and Zhong been discussed in connection with claim 1, above. 
Regarding claim 9, Huang, Masa, and Zhong teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Huang and Masa however do not explicitly reveal “wherein the elapsed amount of time is determined based on a number of frames from the first frame to the second frame and a frame rate of the image sensor.”  Zhong on the other hand from the same or similar field of endeavor teaches the foregoing. [See for e.g. ¶0051 of Zhong with respect to ∆T, i.e. interval between two adjacent frames. Zhong further teaches acquisition frame rate of the high speed image acquisition module (¶0015) to facilitate determining rotational parameters of the shaft] The motivation for combining Huang, Masa, and Zhong been discussed in connection with claim 1, above. 
Regarding claim 12 Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Given the BRI of “wherein an optical path of the image sensor nominally follows a radius of the rotatable shaft at a point of impingement on the surface of the rotatable shaft”, the art of record (notably Masa and Zhong) teach the above limitation. Masa from the same or similar field of endeavor teaches the foregoing feature. [For e.g. in Fig. 4, sensor 4 can follow a radial point of rotating element 1, where said radial point includes all surface points of said rotating element] The motivation for combining Huang and Masa been discussed in connection with claim 1, above. 
Further, Zhong from the same or similar field of endeavor teaches the foregoing feature. [See Fig. 1, where FOV of image acquisition module 4 covers the surface of rotating shaft 6, i.e. can follow a radial point of said shaft] The motivation for combining Huang, Masa, and Zhong been discussed in connection with claim 1, above. 
Regarding claim 13, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang however does not explicitly reveal “wherein a pixel array of the image sensor is aligned such that lines of image data from the image sensor are nominally aligned with a direction of rotation of the rotatable shaft.”  Masa on the other hand from the same or similar field of endeavor teaches the foregoing feature. [See Figs. 8-9 of Masa which depict a mxn pixel array with output signals Sx and Sy which depend on the angular position of rotating element 1] The motivation for combining Huang and Masa been discussed in connection with claim 1, above. 
Regarding claim 14, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang however does not explicitly reveal “wherein a pixel array of the image sensor comprises a plurality of pixels and the image data received by the electronic control unit is defined by less than a total number of the plurality of pixels of the pixel array.” Masa on the other hand from the same or similar field of endeavor teaches the foregoing feature. [See Figs. 8-9 of Masa which depict a mxn pixel array with output signals Sx and Sy which depend on the angular position of rotating element 1. A mask 5 that covers sensor 4 (¶0064-0065) means less data than that available by said sensor (Fig. 8-9) will be processed] The motivation for combining Huang and Masa been discussed in connection with claim 1, above. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 1. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 8. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 9. 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 13. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Masa, in further view of Zhong, and in further view of Phan EP 2372314 A2, hereinafter referred to as Phan.
Regarding claim 4, Huang, Masa, and Zhong teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Huang however does not disclose [See for e.g. Figs. 2-4 regarding light source 2 and (mobile) virtual light source 2a. Although Masa does not explicitly identify the claimed range of incident angles, the light sources emit light at a plurality of angles that impinge on the rotating element as shown. See Phan below for explicit support] Phan on the other hand from the same or similar field of endeavor teaches the foregoing [¶0021 identifies incident light impinging on a slanted reflector attached to shaft end for different angular ranges (e.g. 0-90 degrees, or 0-45 degrees, or 45-90 degrees). Thus, the light strikes the surface at an angle between 35-55 degrees] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang, Masa, and Zhong for detecting the angular position of a rotating element, to add the optical angular sensor of Phan that can be used for measuring the angular displacement of a rotating shaft, particularly in control knobs in portable electronic equipment that can make efficient use of space by building the sensor on a silicon substrate (¶0014).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Masa, in further view of Zhong, and in further view of Gladnick US 2021/0063897 A1, hereinafter referred to as Gladnick.
Regarding claim 5, Huang, Masa, and Zhong teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Although Huang does not disclose using an LED for illumination, Masa from the same or similar field of endeavor does teach [See ¶0061, i.e. point-light source 2 may be a LED. Although Masa does not specify LED emission areas, it would be obvious as a matter of design choice to select an LED having a desired emitting area (e.g. ˃ 1.0 mm2), since Applicant has not explicitly disclosed that this solves any stated problem or is for any particular purpose and thus it appears that the invention would perform equally well otherwise] Nonetheless, since the prior art do not address this feature, Gladnick from the same or similar field of endeavor is brought in to disclose an LED as “comprising an emitting area greater than 1.0 mm2.” [See¶0124 where an LED may have a 9 mm2 emitting area to provide high brightness illumination for high speed metrology imaging] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang, Masa, and Zhong which employ a LED for illuminating a rotating element as per Masa (e.g. Fig. 3), to add the teachings of Gladnick to use a LED with the desired emitting area to provide a fast high power pulsed light source system for high speed metrology imaging (abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Masa, in further view of Zhong, and in further view of Jung et al.  US 2016/0099388 A1, hereinafter referred to as Jung.
Regarding claim 6, Huang, Masa, and Zhong teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Although Huang does not disclose illumination light, Masa from the same or similar field of endeavor does teach light sources (e.g. LEDs) that emit light of different colors (e.g. ¶0035) which to one skilled in the art, can be realized to include wavelengths in the red spectral region. As such, Jung from the same or similar field of endeavor is brought in to explicitly teach “wherein the illuminating device emits light [See ¶0059 where an LED can emit red light having a wavelength range of about 610nm to about 670nm] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang, Masa, and Zhong which employ lighting of different colors for illuminating a rotating element as per Masa, to add the teachings of Jung to provide a means for efficiently forming a phosphor layer for fabricating a light emitting device package for emitting light at different spectral ranges for a variety of applications (¶0003-0004).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Masa, in further view of Zhong, and in further view of Tanaka et al. US 2019/0166317 A1, hereinafter referred to as Tanaka.
Regarding claim 10, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang, Masa and Zhong however do not explicitly reveal “wherein the image sensor is a monochrome CMOS image sensor.” Although the art of record do not specify using a monochrome CMOS image sensor, it would be obvious as a matter of design choice to select this for imaging applications, since Applicant has not explicitly disclosed that this solves any stated problem or is for any particular purpose and thus it appears that the invention would perform equally well otherwise (e.g. CCD image sensors, photodiodes, etc. See ¶0025 of specification) as for e.g. found in ¶0024 of Huang]. Nonetheless, Tanaka from the same or similar field of endeavor is brought in to teach this feature. [See ¶0016, regarding a conventional NIR CMOS sensor] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang, Masa, and Zhong 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 10. 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Masa, in further view of Zhong, and in further view of Jones et al. US 2020/0169653 A1, hereinafter referred to as Jones.
Regarding claim 11, Huang, Masa, and Zhong teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Huang, Masa and Zhong however do not explicitly reveal “wherein the image sensor is a monochrome CMOS image sensor with enhanced response in the red to near infrared spectral range.” Jones on the other hand from the same or similar field of endeavor is brought in to teach the foregoing feature. [See ¶0082 where the sensitivity of a CMOS sensor can be weighted predominately towards the red-NIR spectral range.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Huang, Masa, and Zhong which employ cameras for imaging rotating elements, to add the teachings of Jones that permit a monochromatic night vision device to operate with enhanced performance in extremely low light conditions (¶0102), thus benefiting nighttime applications. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the sensor of Claim 11. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zerwekh US 2019/0162611 A1, in view of Huang, and in further view of Zhong, hereinafter referred to as Zerwekh.
Regarding claim 21,  Zerwekh discloses “A system comprising: a first non-contact sensor and a second non-contact sensor communicatively coupled to a computing device [Figs. 1and 6 of Zerwekh. Also see ¶0072-0073], wherein: the first non-contact sensor comprises a first image sensor configured to capture image data of a first portion of a surface of a rotatable shaft [Fig. 6 of Zerwekh shows a 1st optical probe observing a 1st portion of rotating shaft. Said optical probe (¶0084) emits and captures a light signal reflected from shaft. See Huang’s imaging camera as per claim 1], the second non-contact sensor comprises a second image sensor configured to capture image data of a second portion of a surface of the rotatable shaft [Fig. 6 of Zerwekh shows 2nd optical probe observing a 2nd portion of rotating shaft. See Huang’s imaging camera as per claim 1], wherein the first portion and the second portion are axially separated along the rotatable shaft [both portions in Fig. 6 are displaced along the longitudinal axis of said shaft], and the computing device [see ¶0075 and Fig. 1] is configured to: receive a first image data from the first image sensor [See Huang as per claim 1 with a single camera system] and a second image data from the second image sensor [Reference Zerwekh’s dual optical probes in light of Huang’s imaging camera], the first and second image data each comprising a plurality of image frames [Huang’s camera in claim 1 captures a plurality of frames], determine a first transformation in image space between one or more surface features that appear in a first frame of the first image data and the same one or more surface features that appear in a second frame of the first image data, determine a first rotational position of the rotatable shaft at a time of capture of the second frame of the first image data based on the first transformation and a first quantitatively characterized relationship between [See Huang in claim 1], determine a second transformation in image space between one or more surface features that appear in a first frame of the second image data and the same one or more surface features that appear in a second frame of the second image data, determine a second rotational position of the rotatable shaft at a time of capture of the second frame of the second image data based on the second transformation and a second 24209565-80 (57TIA12502PA)quantitatively characterized relationship between image space of the first image sensor and object space [See Huang in claim 1 n light of the dual optical probe system of Zerwekh (Fig. 6)], calculate an angular difference between the first rotational position and the second rotational position of the rotatable shaft, thereby determining a torsional deflection of the rotatable shaft between the first portion and the second portion of the rotatable shaft [See for e.g. ¶0022 of Zerwekh where a measured phase difference between first and second patterns as measured by the first and second optical probes, respectively, provide a measure of the twist of the rotating body in time], and store the torsional deflection of the rotatable shaft in a memory component of the computing device” [Reference Zhong’s teachings as per claim 1 regarding storage of rotational parameters] Although Zerwekh discloses an optical sensing system composed of two optical probes for sensing high resolution shaft position (title and abstract), Zerwekh’s sensors are not imaging sensors. Huang on the other hand from the same or similar field of endeavor is brought in to disclose using an imaging sensor to measure rotational parameters of a rotor. [See citations in claim 1 for support, where using more than one imaging sensor would be within the level of skill in the art] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing method of Zerwekh, for sensing high resolution shaft position of a rotatable shaft, to add the teachings of Huang which employ an [Reference Zhong’s teachings in claim 1 for corresponding support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless optical sensing methods of Zerwekh and Huang for detecting the rotating elements, to add the vision-based technique of Zhong that allows for an accurate, simple and efficient non-contact rotational speed measurement device which can achieve real-time measurements of rotational angle and rotational speed without increasing the hardware cost of the measurement system (¶0004).

Allowable Subject Matter
8.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records, particularly with respect to having a separate illuminating device for each of the two image sensors. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
The system of claim 21, wherein: the first non-contact sensor further comprises an illuminating device configured to obliquely illuminate the first portion of the surface of a rotatable shaft, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference PTO 892 for additional references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486